316 Md. 363 (1989)
558 A.2d 1205
JOHN BOOTH A/K/A MARVIN BOOTH
v.
STATE OF MARYLAND.
No. 129, September Term, 1988.
Court of Appeals of Maryland.
June 15, 1989.
Mark Colvin, Asst. Public Defender (Alan H. Murrell, Public Defender, Julia Doyle Bernhardt, Asst. Public Defender, all on brief), Baltimore, for appellant.
Jillyn K. Schulze, Asst. Atty. Gen. (J. Joseph Curran, Jr., Atty. Gen., both on brief), Baltimore, for appellee.
Argued before MURPHY, C.J., and ELDRIDGE, COLE, RODOWSKY, McAULIFFE, ADKINS and BLACKWELL, JJ.

ORDER
The Court having read and considered the briefs and joint record extracts filed by the parties in the above entitled case, and having heard oral argument; and
The sole question raised in the present appeal being whether the trial court's refusal to admit evidence relating to parole eligibility requires that the death penalty be vacated and the case be remanded for a new sentencing proceeding; and
The Court in Booth v. State, 306 Md. 172, 507 A.2d 1098 (1986) having affirmed the judgment, including the sentence of death, it is this 15th day of June, 1989
ORDERED, by the Court of Appeals of Maryland, that the death sentence be, and it is hereby, vacated and the case is remanded for a new sentencing proceeding under Section 414 of Article 27. See Doering v. State, 313 Md. 384, 545 A.2d 1281 (1988). Costs to be paid by the Mayor and City Council of Baltimore and mandate to issue forthwith.